Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20, 22-43, 48, 49, 55-62, 66, 67, 71, 73, and 79-83 have been canceled.
Claims 21, 44-47, 50-54, 63-65, 68-70, 72, 74-78, and 84-97 have been examined.

Examiner note: With regards to the number of submissions after each action from the Office, in the interest of efficient prosecution, please refrain from making minor changes to informalities discovered after an initial response is already submitted.  It hinders prosecution and creates confusion as to which version of the claims is to be examined as the examiner may be reviewing one set of claims, and during that process, a new set will be submitted.  Corrections to formal matters should be held off until a subsequent response.  


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102/103
Examiner notes that where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). See MPEP 2112 Section III.

Claims 21, 44-47, 50-54, 63-65, 68-70, 72, 74-78, 84-92, 94, and 95 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative under 35 U.S.C. 103(a) as being unpatentable over Butler et al (US Patent 8,814,253) in view of Wood et al (US Patent Application Publication 2011/0204677)

Butler et al disclose an apparatus and method (Figs 2-3) for reducing drag on a terrestrial vehicle in forward motion on a horizontal plane, said apparatus being suspended under and disposed wholly on a first lateral half-side of the vehicle directly in front of a rearward wheel set of the vehicle, and said apparatus comprising a sole assembly of one or more contiguous wind- diverting panels configured wherein: 
said first lateral vehicle half-side is positioned wholly apart from a longitudinal centerline of the vehicle (Figs 2-3); 
the vehicle has a rearward component of a vehicle body, 
said rearward body component comprising a flat floor disposed directly above the wheel set (Figs 2-3), 
said flat floor extending laterally across the major lateral width of the first lateral vehicle half-side including immediately forward aligned directly ahead of the wheel set for at least a 
said vehicle lateral-side headwind flowing along a respective lateral side of the vehicle laterally outside a laterally innermost sidewall of the wheel set (Figs 2-3); 
said panel assembly comprises a laterally extending non-horizontal upper wheel deflector panel (100) suspended underneath the flat floor immediately ahead of any horizontally respective portion of the wheel set wherein said deflector panel is substantially exposed to the vehicle lateral-side headwind impinging thereon across a laterally outermost portion thereof,
 the wheel set comprising at least a laterally outermost wheel (116) otherwise exposed to the vehicle lateral-side headwind impinging upon a major portion of any forward-facing uppermost portion of the outermost wheel positioned above a midmost level of an axle of the wheel set (Figs 2-3), 
said major forward-facing uppermost wheel portion comprising substantial otherwise headwind-exposed forward-facing surfaces of the wheel set spanning between the top of the wheel set and a critical elevation positioned substantially below the top of the wheel set at an intermediate level within a forward-facing major upper drag-inducing surface of the wheel set (Figs 2-3), and 
said critical elevation being positioned no lower than an elevation above the bottom of the wheel set equal to 75 percent of the diameter of the wheel set; 
said panel assembly is disposed no further laterally inward apart from said innermost sidewall than half the lateral width of any laterally innermost wheel of the wheel set (Figs 2-3); 

the deflector panel is disposed no lower than a lowermost panel level across a major laterally extending portion thereof, said lowermost panel level being positioned no lower than the midmost level of the axle (Figs 2-3);
the deflector panel spans laterally directly in front of the wheel set more than three- quarters the lateral width of the wheel set (Figs 2-3); 
the deflector panel comprises a substantial flat portion (Examiner considers the panel 100 to be substantially flat as it is smooth and even and without marked lumps or indentation) centered about the critical elevation; and 
a laterally outermost edge of the deflector panel is disposed no further forward of the wheel set wherein any minimum panel clearance between the outermost panel edge and the wheel set is not more than the lesser of either twice the lateral width or 125 percent of the diameter of the wheel set.

However, for the sake of argument, if one of ordinary skill in the art would not consider the panel (100) to be substantially flat (a point the Examiner does not concede), Wood et al teach a similar wheel assembly having a number of wind deflecting panel configurations, specifically showing in Figures 13B and 15B wherein a wheel-aligned section of the panel assembly can be either curved (Fig 13B) or flat (Fig 15B; See also paragraph 95) which interchangeably aid in redirecting air outboard along the surfaces of the panels and thus these panel arrangements are disclosed as equivalent structures known in the art. Inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other. In re Fout. 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982). Therefore, because these two panel configurations were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious skill in the art would have found it obvious to substitute the flat panel configuration in place of the curved configuration to aid in redirecting air outboard along the surfaces of the panels. Such an engineering design choice to one of ordinary skill in the art would produce expected and predictable results.	

As to the dependent claims, Butler et al disclose the apparatus (Figs 2-3) having all of the various features of the claims as instantly presented.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        5/5/2021